Title: John Jay: Account of Conversations with Franklin, [March 1784–April 1784]
From: Jay, John
To: 



[March–April, 1784]



March 1784

Doctr Franklin, who has lived long & much with Quakers, tells me that he thinks the far greater part of them approve of defensive tho not of offensive War— In the Course of the War wh. ended in 1748, It was thought necessary to erect a Battery at Pha. & a Lottery was made to defray part of the Expence— At that Time the Doctr. was of a fire Company of thirty Members, twenty two of whom were Quakers— They had sixty pounds of public or Company Stock—and the Dr. proposed to lay it out in Lottery Tickets. It was their Custom in all Money Matters to give Notice or make the Motion a Week before its Determination— When the Dr. moved his Proposition Anthy Morris a Quaker Member opposed it strenuously observing that the Friends cd. not apply Money to Purposes of War & that if the Dr. persisted in this Motion, it wd. be the Means of breaking up the Company— The Dr. observed that the Minority must be bound by the Majority, & as the greater part of the Co. were Quakers it wd. be in their power to decide as they pleased.— When the Day for the Determination came, Any Morris was the only Quaker who appd— The Doctr. observing that Circumstance pressed for the Vote, Morris sd. he expected that other Members wd. soon come it, & begd that the Vote might be

deferred for an Hour— While that Matter was in agitation, the Waiter called him out, telling him that two Men below Stairs wanted to speake to him— He found they were two Quakers, Members of the Company— They told him they came from six or seven others who were in a House next Door but one— They came to inquire whether he was strong enough to carry his Mo. [Motion] If not that on being sent for they wd. attend & vote with him—but they whd. to avoid it if possible lest they shd. give offence to certain of the Friends who were more scrupulous on that Head— The Docr. returnd & agreed to Anthony Morris’s Request for another Hour— The Hour elapsed and not a single Quaker appd— The Question was then put and carried.—
While Govr. Thomas was Govr. of Pensylvania shortly after the taking of Louisbourgh by an armarmt. from Boston, advices came to Pha. that the Garrison was in great want of Gun powder— Govr. Thomas communicated it to the Assembly & wanted them to afford Supplies— The Quaker Majority in the assembly wd. not consent to supply any Gun powder—but they granted three thousand pounds to be laid out in Flour Wheat or other Grain for the use of the Garrison— Govr. Thomas said that by other Grain was meant Gun powder— He laid the money out accordingly & nothing was sd. about it.—




March 1784

Doctr. Franklin told me that the Quaker Morris Family of Pha. are descended from anthy Morris a Quaker who came here from England about the Beginning of this Century— It was said among the old People, that he was a natural Son of a Spanish Embassador in England— The Doctr says he always thought he looked a little like a Spaniard— He was an industrious money gathering Man, as well as a rigid Quaker— He once found a friend of his reading a large Book— What says he art thee reading that Book? Why a Man might earn forty Shillings in the Time necessary to read it thro’—



[April, 1784]

Dr. Franklin says he knew the Father & Grandfather of W. Bingham the continental Agent at Martinico— The Grandfather was a Sadler—the Father a mercht.—

